DETAILED ACTION
This Notice of allowance is sent in response to the interview conducted on June 13, 2022 (Please see attached interview summary).

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

       Authorization for this examiner’s amendment was given by Applicant’s Representative Attorney Don Lewis [Reg. No. 55,813; Tel. (941) 702-1058] on June 13, 2022.

4.	The application has been amended as follows:
5.	Please cancel Claims 11 and 21 and please amend claims 8 and 15 as follows:
=====================================================================================
8. An engine operating method, comprising: commanding a first poppet valve of a first cylinder to not operate; ceasing fuel flow to the first cylinder when commanding the first poppet valve of the first cylinder to not operate; delivering fuel to the first cylinder in response to an indication that the first poppet valve is operating a predetermined amount of time after the first poppet valve is commanded not to operate; and commanding a second poppet valve of a second cylinder to not operate in response to the indication that the first poppet valve is operating the predetermined amount of time after the first poppet valve is commanded not to operate; where fuel is injected to the first cylinder via a direct fuel injector when the first cylinder is reactivated, and injecting fuel to the first cylinder via a port injector a predetermined number of engine cycles after fuel is injected to the first cylinder via the direct fuel injector after reactivating the first cylinder.

15. A vehicle system, comprising: an engine including a first deactivating poppet valve in a first cylinder, a second deactivating poppet valve in a second cylinder, an oxygen sensor, and a pressure sensor; and a controller including non-transitory executable instructions, which, when executed by the controller, command the first deactivating poppet valve to not operate, cease fuel flow to the first cylinder when commanding the first deactivating poppet valve of the first cylinder not to operate, and command the second deactivating poppet valve of the second cylinder to not operate in response to an indication that the first deactivating poppet valve is operating a predetermined amount of time after the first deactivating poppet valve is commanded to operate; further comprising additional instructions to reactivate the first cylinder via suppling fuel to the first cylinder in response to the indication that the first deactivating poppet valve is operating the predetermined amount of time after the first deactivating poppet valve is commanded to operate, where the fuel is supplied to the first cylinder via a direct fuel injector when the first cylinder is reactivated, and injecting fuel to the first cylinder via a port injector a predetermined number of engine cycles after fuel is injected to the first cylinder via the direct fuel injector after reactivating the first cylinder.
=====================================================================================

DISPOSITION OF CLAIMS
Claims 8-10 and 12-20 are pending in this application.

ALLOWABLE SUBJECT MATTER
Claims 8-10 and 12-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The limitations set forth in independent Claim 8 regarding an engine operating method where fuel is injected to the first cylinder via a direct fuel injector when the first cylinder is reactivated, and injecting fuel to the first cylinder via a port injector a predetermined number of engine cycles after fuel is injected to the first cylinder via the direct fuel injector after reactivating the first cylinder, in combination with the remaining limitations set forth respectively in Claim 8 are not disclosed nor taught by the prior art.
The limitations set forth in independent Claim 15 regarding a vehicle system and controller further comprising additional instructions to reactivate the first cylinder via suppling fuel to the first cylinder in response to the indication that the first deactivating poppet valve is operating the predetermined amount of time after the first deactivating poppet valve is commanded to operate, where the fuel is supplied to the first cylinder via a direct fuel injector when the first cylinder is reactivated, and injecting fuel to the first cylinder via a port injector a predetermined number of engine cycles after fuel is injected to the first cylinder via the direct fuel injector after reactivating the first cylinder, in combination with the remaining limitations set forth respectively in Claim 15 are not disclosed nor taught by the prior art.

      Concerning the closest prior art, (Irisawa – JP 2004-100486 A), (Younkins – US 2017/0101956 A1) and (McCarthy – US 2017/0159581 A1) discloses essentially almost all the limitations of claims 8 and 15 as discussed in the non-final office action mailed on March 30, 2022 (Pages 3-7 and 8-11).

However, neither (Irisawa – JP 2004-100486 A), (Younkins – US 2017/0101956 A1) and (McCarthy – US 2017/0159581 A1) nor the related prior art discloses an engine operating method where fuel is injected to the first cylinder via a direct fuel injector when the first cylinder is reactivated, and injecting fuel to the first cylinder via a port injector a predetermined number of engine cycles after fuel is injected to the first cylinder via the direct fuel injector after reactivating the first cylinder and/or a vehicle system and controller further comprising additional instructions to reactivate the first cylinder via suppling fuel to the first cylinder in response to the indication that the first deactivating poppet valve is operating the predetermined amount of time after the first deactivating poppet valve is commanded to operate, where the fuel is supplied to the first cylinder via a direct fuel injector when the first cylinder is reactivated, and injecting fuel to the first cylinder via a port injector a predetermined number of engine cycles after fuel is injected to the first cylinder via the direct fuel injector after reactivating the first cylinder.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-TH 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                 

/GRANT MOUBRY/Primary Examiner, Art Unit 3747